Citation Nr: 0829551	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO. 06-39 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for gastrointestinal 
disability.

2. Entitlement to service connection for a disorder of the 
lips.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968. He had service in the Republic of Vietnam, where 
his awards and decorations included the Combat Infantryman 
Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the RO.


FINDINGS OF FACT

1. Gastrointestinal disability, diagnosed as gastroesophageal 
reflux disease, was first manifested many years after 
service, and the preponderance of the competent evidence of 
record is against a finding that it is in any way related to 
service.

2. The preponderance of the competent evidence of record is 
against a finding that the veteran's gastrointestinal 
disability is proximately due to or chronically worsened by 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).

3. A disorder of the lips is not currently demonstrated.


CONCLUSIONS OF LAW

1. Gastrointestinal disability, diagnosed as gastroesophageal 
reflux disease, is not the result of disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).

2. With respect to gastrointestinal disability, diagnosed as 
gastroesophageal reflux disease, the criteria for secondary 
service connection have not been met. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.310 
(2007).
3. The claimed disorder of the lips is not the result of 
disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for gastrointestinal 
disability and for a disorder of the lips. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in March and July 2006, the RO informed the 
veteran of the requirements to substantiate claims for 
service connection, as well as the information and evidence 
he was expected to provide and the information and evidence 
VA will seek to obtain on his behalf. The RO also informed 
the veteran of all five elements of a service connection 
claim. Dingess/Hartman. Such notices were timely, and VA 
received evidence and argument in support of the veteran's 
claims. On several occasions thereafter, the RO considered 
all of the evidence on file and issued decisions on the 
veteran's claims. 

In April 2007, after it issued the last Supplemental 
Statement of the Case, the RO received evidence from the 
veteran that he was taking prescription medication for 
heartburn and acid reflux. Prior to the transfer of the case 
to the Board, the receipt of additional pertinent evidence 
requires the RO to issue an additional Supplemental Statement 
of the Case. 38 C.F.R. § 19.31 (2007). In this appeal, 
however, the additional evidence shows no more than was 
previously known. It is essentially cumulative in nature, and 
as such, is not pertinent to the veteran's claim. 
Accordingly, there is no basis to issue an additional 
Supplemental Statement of the Case.

After reviewing the record, the Board finds that the veteran 
has had a meaningful opportunity to participate in the 
development of his claims of entitlement to service 
connection for gastrointestinal disability and for a disorder 
of the lips. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). Not 
only has VA has met its duty to assist the veteran in the 
development of evidence necessary to support his claims, it 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder. In 
this regard, he has not identified any outstanding evidence, 
which could be used to support either claim. Therefore, 
further action is unnecessary in order to meet VA's statutory 
duty to assist the veteran in the development of the claims 
presently decided. See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 
Accordingly, it will not be prejudicial to the veteran for 
the Board to proceed to the merits of the appeal. 

Analyses

The veteran contends that he has gastrointestinal disability 
which was first manifested, primarily, by diarrhea during 
service. In the alternative, he contends that it is 
proximately due to or has been chronically worsened by his 
service-connected PTSD. Therefore, he maintains that service 
connection is warranted on a direct or secondary basis. 

As to the claimed lip disorder, the veteran contends that it 
was first manifested in service as a result of extreme heat 
exposure. Accordingly, he maintains that service connection 
is warranted on a direct basis.

The veteran's contentions notwithstanding, the preponderance 
of the competent evidence of record shows that the veteran's 
gastrointestinal disability, diagnosed as gastroesophageal 
reflux disease, was first manifested many years after service 
and that it is unrelated thereto. The record is similarly 
negative for any competent evidence of a relationship between 
that disability and the veteran's service-connected PTSD. The 
record is also negative for any competent evidence that the 
veteran currently has a disorder of the lips. Accordingly, 
service connection for gastrointestinal disability and for a 
disorder of the lips is denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110. The resolution of this issue must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in the which the 
veteran served, his medical records and all pertinent medical 
and lay evidence. Determinations relative to service-
connection with be based on a review of the entire evidence 
of record. 38 C.F.R. § 3.303. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. 38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a). Any increase 
in the severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, may also be 
service connected. Id.

Gastrointestinal Disability

The available service medical records are negative for any 
complaints or clinical findings of gastrointestinal 
disability in service. In October 2006, a former medic with 
the veteran's unit stated that while in Vietnam, the veteran 
and many of his fellow service members developed 
gastrointestinal disability manifested by diarrhea. However, 
the former fellow serviceman provided no evidence of 
continuing symptomatology. Rather, he stated that such 
disability had resolved after approximately two weeks of 
medication. In this regard, the record is negative for any 
evidence of chronic gastrointestinal disability prior to the 
mid-2000's when medical records, such as the report of an 
April 2006 VA examination, revealed the presence of 
gastroesophageal reflux disease. Although the veteran 
suggests that he has additional gastrointestinal disability, 
such as irritable bowel syndrome, no such disability has been 
clinically identified.

Despite the current diagnosis, there is no competent evidence 
of record of a relationship between the veteran's 
gastroesophageal reflux disease and the veteran's service. 
Accordingly service connection is not warranted on a direct 
basis. 

The primary thrust of the veteran's contentions is that his 
gastrointestinal disability is proximately due to or has been 
chronically worsened by his service-connected PTSD. During 
the April 2006 VA examination, the examiner specifically 
investigated the possibility of such a relationship but 
concluded that it was not present in the veteran's case. He 
reported the physiological mechanism associated with 
gastroesophageal reflux disease and found nothing on the 
examination or in the medical literature which indicated a 
connection between that disorder and the veteran's PTSD. In 
this regard, he noted that the veteran's gastrointestinal 
complaints predated the diagnosis of PTSD by many years.

The veteran subsequently submitted internet articles from 
VA's website and from the website of the National Institute 
of Mental Health, which suggested a potential relationship 
between PTSD and various disorders, including 
gastrointestinal disability. However, those articles were 
negative for any evidence that gastroesophageal reflux 
disease was such a disorder. Moreover, those articles 
acknowledged that existing research had not been able to 
conclusively prove that PTSD caused poor health and that 
additional research was needed. It should also be noted that 
the internet articles are general in nature and do not 
identify the veteran or otherwise state that there is a 
relationship between PTSD and gastroesophageal reflux disease 
in his specific case. For these reasons, service connection 
for gastroesophageal reflux disease is not warranted on a 
secondary basis.

The only other reports that the veteran's gastroesophageal 
reflux disease is related to service or to service-connected 
disability come from the veteran. As a layman, however, he is 
only qualified to report on matters which are capable of lay 
observation. He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). Inasmuch as the 
preponderance of the competent evidence of record is against 
the claim, his opinion is not considered competent evidence 
of service connection. 

Lip Disorder

Although the veteran also seeks service connection for a 
disorder of the lips, the claims folder is completely 
negative for any competent evidence of current disability. 
Absent such evidence, the veteran cannot meet the criteria 
for service connection. Accordingly, service connection for 
the claimed lip disorder is denied.


ORDER

Entitlement to service connection for gastrointestinal 
disability is denied.

Entitlement to service connection for a disorder of the lips 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


